Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation “the other part” in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the claim has been interpreted to mean, in line 2:
--…and another part of the hollow chamber…--.
Regarding claims 7-8, the claims are rejected by virtue of their dependency on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (US 2013/0068434, herein “Takano”).
Regarding claim 1, Takano discloses: 
a heat-dissipating device (figs. 1-5) comprising:
a casing (11a), having a first hole structure (see annotated fig. 2-TAKANO, below); and 
a heat dissipating fin set (20) (fig. 1), comprising:
a protruding fin (20a, 20b, 20c), 
a hollow chamber of the protruding fin (20a, 20b, 20c) having a first opening and a second opening adjacent to each other, the first opening being connected to an inner space of the casing (11a) see annotated fig. 1-TAKANO, below, as applies to annotated fig. 2-TAKANO, below);


    PNG
    media_image1.png
    491
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    658
    media_image2.png
    Greyscale

a sheltering component (11b) disposed on the protruding fin (20a, 20b, 20c) to shelter the second opening (see annotated fig. 1-TAKANO, page 3); and
a bridging component (21a, 21b) connected to the protruding fin (20a, 20b, 20c) (fig. 2) and fixed (through 12a, 12b) onto the first hole structure [col. 4, lines 57-60] (see annotated fig. 2-TAKANO, page 3).
Regarding claim 9, Takano discloses: 
the bridging component (21a, 21b) and the protruding fin (20a, 20b, 20c) being integrated monolithically [col. 4, lines 54-57].
Regarding claim 10, Takano discloses: 
the protruding fin (20a, 20b, 20c) being a waved structure (figs. 1-5).

Allowable Subject Matter
Claims 2-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763